Spencer, J.
This is an appeal from the separate juvenile court of Douglas County, Nebraska. It involves the question of the fitness of Artilia Meals to retain the custody and control of her children, Susan and Precious Bertha Jean Meals, also known as Mils, also known as Mels. Joe Carls, the natural father, was constructively served but entered no appearance herein. • The court appointed a guardian ad litem and separate counsel for Artilia Meals.
After hearing, the trial court terminated the parental rights; found the children were dependent and neglected children within the meaning of the Juvenile Court Act; and committed them to the Department of Public Welfare, State of Nebraska, with authority to consent to the legal adoption of said children. We affirm.
We do not 'deem it necesasry to either review the evidence in detail or set forth the substance thereof. Suffice it to say that we have carefully examined the record and are convinced that the evidence is ample to sustain the judgment of the trial court.
Judgment affirmed. See Rule 20.
Affirmed.